Citation Nr: 1823365	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-03 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee degenerative arthritis, to include entitlement to separate compensable ratings.

2.  Entitlement to a rating in excess of 10 percent for left knee degenerative arthritis, to include entitlement to separate compensable ratings.

3.  Whether new and material evidence has been received to re-open a claim for a low back disability.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	James Trieschmann, Attorney at Law



ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1994 to August 2001.

This mater comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Other than reopening the claim for service connection for a back disability, this appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  A March 2002 rating decision denied service connection for a low back disability.  The Veteran was informed in writing of the adverse decision and his appellate rights in April 2002.  The Veteran did not submit a timely notice of disagreement with that decision.  

2.  Evidence added to the claims file since the final March 2002 rating decision which denied service connection for a low back disability, which includes a December 2012 buddy letter, is new and material.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C. § 5108 (2012);  38 C.F.R. § 3.156(a) (2017).  

REASONS AND BASES FOR FINDING AND CONCLUSION

New and Material Evidence

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

A March 2002 rating decision denied service connection for a low back disability.  At that time, service treatment records indicated complaints of back pain following a fall, but were negative for any findings, or diagnosis of the claimed condition.  The basis of the denial was lack of evidence showing a connection to active service.  Following that denial the Veteran did not initiate an appeal, and the decision became final.  38 U.S.C. § 7105(b) (2012); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2017). 

The Veteran initiated a request to reopen the claim for a low back disability in October 2009.  Evidence received since the March 2002 decision includes VA treatment records dated May 2006 through December 2009.  These records indicate ongoing reports of low back pain.  Newly received evidence also includes a December 2012 buddy letter from the Veteran's spouse recalling the in-service incident when the Veteran fell off of a trailer, and  the Veteran's complaints of low back pain following the incident.  

The claim was previously denied due to the lack of a back disability, as well as the lack of any further complaints or treatment for a back disability while in service.  The new evidence shows continuity of symptomatology since the incident occurred in service.  The letter demonstrates ongoing complaints of back pain, and a progressively worse condition.  Therefore, the new evidence is material and the claim for service connection for a low back disability must be reopened.  


ORDER

New and material evidence having been submitted, the claim for service connection for a low back disability is reopened and to that extent only the claim is allowed.


REMAND

Regarding the increased rating claims for the service-connected knees, the record contains a recent VA knee examination, dated in February 2018, after the last adjudication of this appeal.  This appeal must be remanded to allow for the AOJ to first review this new VA examination and then issue an SSOC on these rating issues..

The Veteran contends that he is entitled to service connection for a low back disability as the claimed disability is the result of an in-service incident.  More specifically, the Veteran asserts that he fell from a trailer his platoon was loading while in service, and that the fall caused his low back disability.

The Veteran has not received a VA examination to determine the etiology of any low back disability.  VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Clinical documentation dated after February 2018 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from February 2018 to present.  Following receipt of that information attempt to obtain any records pertaining to that treatment.  If the records cannot be obtained that should be documented in the record.

2.  After completing directive #1, schedule the Veteran for a VA examination conducted by the appropriate physician to determine the nature and etiology of any low back disability.  The examiner must review the claims file and note that review in the report.  All indicated tests and studies should be accomplished and the findings reported in detail.  The examiner should opine as to whether it is as likely as not (50 percent or greater probability) that any low back disability had its onset during active service or otherwise originated during active service or is related to any event of service.  

The examiner should discuss the Veteran's lay statements regarding the history and continuity of symptomatology.  The examiner should also address the Veteran's statements regarding an in service fall from a trailer.  The examiner should provide a complete rationale for all conclusions.  

3.  Then, readjudicate the claims, to include the claims for increased ratings for the knees, considering the February 2018 VA examination and all other relevant evidence of record.  If any decision is adverse to the Veteran, issue a supplemental statement of the case to the Veteran and his representative and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


